Citation Nr: 1527876	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-22 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a neck disability.

2. Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2012, the Veteran testified at a hearing before the undersigned.  A transcript of that hearing has been associated with the Veteran's claims file.

As a matter of background, in April 2014, the Board issued an opinion in which it found sufficient new and material evidence to reopen the Veteran's previously denied claim for service connection for a back disability.  In light of that decision, the issue has been recharacterized as entitlement to service connection for a back disability.  Both of the issues on appeal were then remanded for further development.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's neck disability did not have its onset during service, nor did it manifest to a compensable degree within one year of separation from active service; it is not otherwise etiologically related to active military service.



CONCLUSION OF LAW

The Veteran does not have a neck disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant matter, the RO received the Veteran's claim for service connection for a neck disability in January 2009.  In a letter dated May 5, 2009, the Veteran was notified of the evidence required to substantiate the underlying service connection claim, which the Board finds provided adequate notice and afforded him a meaningful opportunity to participate in the development of his claim.  Further the Veteran has not raised an issue with regard to the adequacy of the notice provided in this case.  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA examination reports, private treatment records from 2002 onwards, service treatment records, and lay statements and hearing testimony from the Veteran.  

The Veteran contends that he received private treatment for his neck and back prior to 2002, but any associated medical records have not been obtained and associated with the claims file.  In June 2009 the Veteran submitted an authorization and consent form for VA to obtain any private records from two doctors whom he identified by last name only.  He noted that treatment was a very long time ago and he could not find either doctor in the yellow pages at that time.  In July 2009, VA responded to the Veteran's consent form stating that there was insufficient information provided for it to obtain any records and requested that the Veteran submit additional information so that VA could assist him in obtaining those records.  The Veteran did not respond.  In its April 2014 remand, the Board again instructed the RO to request additional information from the Veteran so that those records could be obtained.  In June 2014, the Veteran was again requested, by letter, to submit additional contact information for the physicians who had treated his back and neck condition.  The Veteran did not respond and VA was unable to obtain these records.  

VA's duty to assist requires it to make reasonable efforts to secure relevant records not in the custody of a Federal entity.  38 C.F.R. § 3.159(c)(1) (2014).  A claimant must cooperate fully with VA's efforts to obtain any records on his or her behalf.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that the duty to assist is not a one-way street).  For non-Federal records, the claimant must adequately identify the records by providing sufficient information for VA to identify and locate the records.  38 C.F.R. § 3.159(c)(1)(i).  In the present case, the Veteran has provided only the last name of the physicians who treated his conditions, and the statement that the treatment was a "very long time ago."  The Board finds that this information is insufficient for VA to make reasonable efforts to obtain any associated records.  The Board also notes that VA attempted to associate any VA treatment records with the claims file but found that none exist.  The Veteran was informed of this fact in June 2014 and did not respond.  Thus, despite the absence of any private treatment records predating 2002 and any VA treatment records, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

At the outset, the Board notes that the Veteran has a present diagnosis of degenerative joint disease of the cervical spine at C3, C4 and C5.  The Veteran has also provided testimony regarding an incident that occurred while in the service in Germany where he slipped and fell while retrieving a projectile, which he contends is the cause of his present neck injury.  Thus, the issue is one of a medical nexus between his present neck disability and his in-service slip and fall.  

A review of the record shows that the Veteran did not seek treatment for an injury sustained during the slip and fall incident in Germany.  His service treatment records are silent for any treatment, and he testified that he obtained pain relief medication from the dispensary, but no physical treatment.  His 1968 separation medical report does not indicate any injury or disability associated with the neck.

Shortly after leaving service, the Veteran sought service connection for a lumbo-sacral spine disability, which is the subject of the below remand.  VA examination reports dated in May and June 1969 indicate lumbo-sacral strain with possible lumbo-sacral arthritis.  No issue was noted concerning the cervical spine or neck.  

As discussed above, the Veteran contends he received private medical treatment for his neck and back disabilities after leaving service, but those records are not associated with the claims file as the Veteran provided insufficient information for VA to obtain those records. 

Private treatment records dated in April 2002 indicate that the Veteran had some significant stenosis of the C3-C4 joint, with deformation of the spinal cord and lesser stenosis at C4-C5.  He had a normal neurologic exam.  The physician noted a theoretical increase in the risk of injury in the future, which cannot be certainly predicted, and discussed the possibility of surgery.  The physician did not provide an opinion regarding the possible etiology of the Veteran's neck pain.

A private treatment record dated in March 2011 indicates that the Veteran has multilevel degenerative changes with findings most pronounced at C3-C4 and C4-C5.  A neurosurgical consultation was recommended.  No opinion regarding the etiology of the Veteran's condition was given.  

In February 2015, the Veteran presented for a VA examination in connection with his claim.  In that examination, the VA examiner took a detailed history and conducted a physical examination.  He noted abnormal motion with pain and localized tenderness at the C3, C4, and C5 level, with tingling numbness in both upper extremities.  A diagnosis of degenerative joint disease of the cervical spine was given.  

The VA examiner then provided an etiology opinion in which he stated that it was less likely than not that the Veteran's present disability was related to or caused by the claimed in-service injury.  Specifically, he noted that upon separation from service, the Veteran's spine was normal.  While lumbosacral strain and postural issues were noted in 1969, there was no notation of a cervical issue, nor was there any complaints of pain or other symptomatology associated with the Veteran's neck.  Cervical spine issues were not noted until 2002, nearly 34 years after leaving service.  Thus, because these was no evidence of treatment for a fall and no proof of symptomatology concerning the neck until 2002, the VA examiner stated that it is difficult to attach a fall in 1967 to the present condition.

In light of the above, the Board finds that service connection for a neck disability is not appropriate.  While the Veteran clearly has a present disability, the record is negative for any medical evidence or opinion that would indicate an etiological link between that condition and his in-service slip and fall incident.   

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's in-service slip and fall incident, and his present disability, the Board finds that the preponderance of the evidence is against the claim for service connection for degenerative disc disease of the cervical spine.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2014).

Finally, the Board notes that certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  However, consideration of service connection on a presumptive basis is not proper in this matter as the earliest evidence of a neck disability did not occur until April 2002, roughly 34 years after leaving service.  


ORDER

Entitlement to service connection for a neck disability is denied.  


REMAND

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Boards 'evaluation of the claimed disability will be a fully informed one.'" Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," Stefl, 21 Vet. App. at 124-25, and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two," Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). Thus, the clinician completing the examination report must support his or her medical findings with adequate medical analysis, Stefl and Nieves-Rodriguez, both supra.  Further, it is incumbent on an examiner to consider all of the relevant evidence before forming an opinion. Stefl, 21 Vet. App. at 124; Caffrey v. Brown, 6 Vet App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").

Inasmuch as the Board regrets further delay in the adjudication of this claim, the Board finds that the February 2015 medical opinion is inadequate for it to make a decision on the issue of service connection for a low-back disability.  

Specifically, while the VA opinion concerning the Veteran's neck disability anticipated all evidence of record, the opinion concerning the Veteran's reopened claim for a back disability stated that the Veteran was silent for any back issues between 1968 and 2002.  The Board finds that this is not the case as the record clearly includes VA examination reports from May and June 1969 concerning the Veteran's back, which give multiple diagnoses concerning the lumbo-sacral spine, to include a postural deformity of the lumbo-sacral spine, chronic to moderate lumbo-sacral strain, and possible lumbo-sacral arthritis as shown by x-ray evidence.  Because this evidence was not considered and discussed in the February 2015 VA examination report, the opinion which relies on a lack of findings between 1968 and 2002, is inadequate.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's complete claims file to the February 2015 VA examiner for an addendum opinion. If the same examiner is not available, an opinion should be provided by a similarly qualified VA examiner.  If further examination or testing is needed, this should be undertaken.  

The claims file and a copy of this remand must be provided to the examiner.  The examiner must state in the resulting opinion that the entire record, to include the 1969 VA examination report and x-ray report, was reviewed in its entirety.

Thereafter, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's present lumbo-sacral spine disability was caused by or is etiologically related to any incident the Veteran experienced while on active duty, to include the Veteran's slip and fall incident in 1967.  The examiner must consider this question in light of the Veteran's 1969 complaints of pain and subsequent diagnoses.

A rationale should be provided for any opinion and should be supported with citation to medical treatise evidence or known medical principles.

2. After undertaking any other development deemed appropriate, the AOJ should then readjudicate the issue on appeal.  If the benefit sought remains denied, the AOJ should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


